DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-13 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 1, 4 and 6 positively recite “…device attached to the skin” in claims 1 and 6, and “…device to be tightly attached to a curved skin surface of the human” in claim 4. It’s clear that skin clearly refers to human skin, so positively claiming a device attached to skin in an apparatus claim encompasses claiming a human organism.
.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims meet the In re Wands factors for undue experimentation (MPEP ver June 2020, 2164.01(a):
(A) The breath of “big data analysis” could encompass any volume data processed by any number of determinations.

(C) There are several methods in the prior art for analyzing different volumes of data.
(D) One of ordinary skill in the art would probably be aware of at least some of the methods of big data analysis.
(E) There’s no predictable way to determine how much data and what method(s) of big data analysis would be suitable for determining variables for systolic pressure, the diastolic pressure, and the blood pressure variation calculations
(F) The inventor provides a few examples of what may be suitable constants for a “normal” person, such in their originally filed Specification at [pg 26, ln 21-23] and [pg 27, ln 17-19]. However, the inventor does not give any criteria for what a “normal” person is, nor do they explain how they deduced these values using big data analysis.
(G) There are numerous examples of using big data analysis in several fields, such as in finance, optimization, and medical science.
(H) Given the near-infinite amount of big data analysis methods and possible data volumes in view of the few specific possible outputs of big data analysis given by the Applicant .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high voltage" in claim 1 is a relative term which renders the claim indefinite.  The term "high voltage" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In order to further prosecution, “high voltage” will be interpreted as equivalent to any voltage.
Claim 3 recites the limitation "the first opening" and “the second opening.”  There is insufficient antecedent basis for this limitation in the claim. In order to further prosecution, the 
Claim 4 recites the limitation "the other surface."  There is insufficient antecedent basis for this limitation in the claim. In order to further prosecution, the aforementioned limitation will be interpreted as equivalent to any surface that is not the same surface as any one of the first or second electrode lines are formed on.
Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language, because it is unclear what determinations are included or excluded by “big data analysis.” This claim is an omnibus type claim.
Furthermore, the term "big data analysis" in claims 8-10 is a relative term which renders the claim indefinite.  The term "big data analysis" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, such as how much data qualifies as a “big” volume of data, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In order to further prosecution, “big data analysis” will be interpreted as equivalent to any type of data analysis using any volume of data.
Claims 2-13 are rejected for depending on and failing to further clarify the indefinite subject matter of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 5551437 A to Lotscher in view of US 20190189905 A1 to Benedict, et al. (hereinafter Benedict) and US 20130041244 A1 to Woias, et al. (hereinafter Woias).
Regarding claim 1, Lotscher teaches a pulse sensing module (sensor 1) [col 4, ln 40 – col 5, ln 3] used in a blood pressure measuring device (comprising spring clip 2, a resilient element, and electronic circuitry (21)) attached to the skin (4) to measure at least one of systolic pressure, diastolic pressure, and blood pressure variation ([abstract; col 2, ln 31-53; col 3, ln 55 – col 4, ln 13; col 4, ln 40 – col 5, ln 3], evaluation unit (24) of blood pressure measuring device (21) determines systolic or diastolic blood pressure from the maximum and minimum values of voltage produced from the piezoelectric layer (5) in response to a pressure pulse) (Fig 1), the pulse sensing module comprising:
a piezoelectric layer (piezoelectric foil 5) that includes a piezoelectric material for generating a piezoelectric effect due to a pulse [col 2, ln 54-67; col 4, ln 40 – col 5, ln 3] (Fig 2), wherein a first electrode line (9) and a second electrode line 10) disposed to be spaced apart from each other are formed on one surface of the piezoelectric layer [col 3, ln 55-67] (Fig 2); and
a protective layer (buckle 2a) that is applied to the piezoelectric layer to protect the piezoelectric layer ([col 2, ln 31-53], buckle 2a is configurable to protect piezoelectric foil 5 from an open environment by having the foil positioned on a side opposite the open environment, as shown in Fig 1).

Lotscher does not teach the protective layer allows a poling process of applying a high voltage to the first electrode line and the second electrode line to improve the polarity of the piezoelectric material; and
the protective layer has an opening for allowing a portion of the first electrode line and a portion of the second electrode line to be exposed.
Benedict teaches a poling process of applying a high voltage ([0158], “elevated voltage”) to improve the polarity of a piezoelectric material [0284].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Lotscher to have the protective layer allow a poling process of applying a high voltage to the first electrode line and the second electrode line to improve the polarity of the piezoelectric material based on the teachings of Benedict, because applying a poling process improves the piezoelectric behavior of a piezoelectric material, as recognized by Benedict [0284].
Woias teaches a protective layer (support structure 1) that is applied to the piezoelectric layer to protect the piezoelectric layer [0037-0038] (Fig 3d), and has an opening for allowing 
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify the base device of Lotscher to have the protective layer has an opening for allowing a portion of the first electrode line and a portion of the second electrode line to be exposed based on the teachings of the comparable device Woias, because both Lotscher and Woias teach it is desirable to have a bendable and stretchable or elastic protective layer (Lotscher [col 2, ln 31-53] / Woias [0026]), so modifying the bendable and stretchable protective layer of Lotscher to have an opening for allowing a portion of the first electrode line and a portion of the second electrode line to be exposed similar to Woias would have had the predictable result of an elastic protective layer comprising an opening (MPEP 2143, I, C).

Regarding claim 2, Lotscher in view of Benedict and Woias teach all the limitations of claim 1, however Lotscher does not teach the opening includes a first opening and a second opening that are formed in positions corresponding to those of an end portion of the first electrode line and an end portion of the second electrode line.
Woias teaches the opening includes a first opening and a second opening that are formed in positions corresponding to those of an end portion of the first electrode line (comprising 
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify the base device of Lotscher to have the opening includes a first opening and a second opening that are formed in positions corresponding to those of an end portion of the first electrode line and an end portion of the second electrode line based on the teachings of the comparable device Woias, because both Lotscher and Woias teach it is desirable to have a bendable and stretchable or elastic protective layer (Lotscher [col 2, ln 31-53] / Woias [0026]), so modifying the bendable and stretchable protective layer of Lotscher to have a first opening and a second opening that are formed in positions corresponding to those of an end portion of the first electrode line and an end portion of the second electrode line similar to Woias would have had the predictable result of an elastic protective layer comprising two openings (MPEP 2143, I, C).

Regarding claim 3, Lotscher in view of Benedict and Woias teach all the limitations of claim 1, however Lotscher does not teach the protective layer envelops an entire region of the first electrode line except for the portion of the first electrode line exposed through the first 
Woias teaches the protective layer (support structure 1) envelops an entire region of the first electrode line (comprising electrode 5 and top contact wire 3, shown in Fig. 3b) except for the portion of the first electrode line (top contact wire 3) exposed through the first opening and envelops an entire region of the second electrode line (comprising electrode 6 and bottom contact wire 3, shown in Fig. 3b) except for the portion of the second electrode line (bottom contact wire 3) exposed through the second opening ([0029], electrodes (5 and 6) of the electrode lines are completely enveloped by support structure 1, however top and bottom contact wires 3 of electrodes 5 and 6 exit support structure 1 via openings in the support structure, as shown in Fig 3d).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify the base device of Lotscher to have the protective layer envelops an entire region of the first electrode line except for the portion of the first electrode line exposed through the first opening and envelops an entire region of the second electrode line except for the portion of the second electrode line exposed through the second opening based on the teachings of the comparable device Woias, because doing so would enable calibration of the electrodes, as recognized by Woias [0016].


wherein the bending module is bendable such that accuracy of the voltage signal for the pulse generated by the piezoelectric effect of the piezoelectric layer is improved (Examiner’s note: “accuracy of the voltage signal…is improved” is interpreted as intended use, wherein if the apparatus is configurable for performing the claimed intended use, then it meets the limitations of the claim. In this instance, the prior art is configurable for performing the intended use because [col 2, ln 31-53], the resilient element is “bendable” because it is configured to act like a compression spring in order to permit the sensor to adapt to the contours of the patient's arm and facilitate bending and stretching.), thereby allowing the blood pressure measuring device to be tightly attached to a curved skin surface of the human body ([col 2, ln 31-53], resilient element permits the sensor to adapt to the contours of the patient's arm which allows the blood pressure measuring device to be tightly attached to the curves or contours).



Regarding claim 6, Lotscher in view of Benedict and Woias teach the pulse sensing module of of claim 1, and Lotscher further teaches a blood pressure measuring device (comprising spring clip 2, a resilient element, and electronic circuitry 21) attached to the skin (4) such that at least one of systolic pressure, diastolic pressure, and blood pressure variation is measured ([abstract; col 2, ln 31-53; col 3, ln 55 – col 4, ln 13; col 4, ln 23- 28; col 4, ln 40 – 
a blood pressure calculation module (24) that calculates the at least one of the systolic pressure, the diastolic pressure, and the blood pressure variation using a voltage signal generated by the piezoelectric effect ([abstract; col 2, ln 31-53; col 3, ln 55 – col 4, ln 13; col 4, ln 40 – col 5, ln 3], evaluation unit (24) of blood pressure measuring device (21) determines systolic or diastolic blood pressure from the maximum and minimum values of voltage produced from the piezoelectric layer (5) in response to a pressure pulse) (Fig 2),
wherein the blood pressure calculation module extracts a maximum voltage value VMax and a minimum voltage value VMin of the voltage signal that is obtained by the pulse sensing module (1) [col 4, ln 40 – col 5, ln 46] (Fig 3) and corresponds to each pulse signal for a predetermined time and then calculates the at least one of the systolic pressure, the diastolic pressure, and the blood pressure variation on the basis of the extracted maximum voltage value VMax and minimum voltage value VMin [col 5, ln 4 - 46].

Regarding claim 12, Lotscher in view of Benedict and Woias teach all the limitations of claim 6, and Lotscher further teaches the blood pressure calculation module (comprising 
a signal preprocessing unit (adjusting element 23 and amplifier 22) that amplifies an amplitude of the voltage signal generated by the piezoelectric effect and filters noise ([col 3, ln 55 – col 4, ln 13], adjusting element 23 can be configurable to filter noise by adjusting the sensitivity) (Fig 2);
a conversion unit (analog/digital converter of evaluation unit 24) that converts, to a digital signal, the voltage signal pre- processed by the signal preprocessing unit and outputs the digital signal [col 3, ln 55 – col 4, ln 13] (Fig 2);
and a control unit (evaluation unit 24) that calculates the at least one of the systolic pressure, the diastolic pressure, and the blood pressure variation on the basis of the voltage signal converted by the conversion unit [col 3, ln 55 – col 4, ln 13].

Regarding claim 13, Lotscher in view of Benedict and Woias teach all the limitations of claim 6, and Lotscher further teaches a bending module (resilient element) that has the pulse sensing module (sensor 1) attached thereto and is bendable to allow the blood pressure measuring device to be tightly attached to a curved skin surface of the human body ([col 2, ln 31-53], resilient element permits the sensor to adapt to the contours of the patient's arm which allows the blood pressure measuring device to be tightly attached to the curves or contours).

However, the design choice of having the blood pressure module attached to the bending module would not significantly change the operation of the device (MPEP June 2020 ver, VI. C.), because the blood pressure module would calculate at least one of the systolic pressure, the diastolic pressure, and the blood pressure variation in the same manner regardless of where it’s located or what structure it is attached to.
	
Allowable Subject Matter
Claims 7-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or (b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 7 discloses allowable subject matter comprising “…ΔVavg, which is an average value for the difference between the maximum voltage value Vmax and the minimum voltage Vmin…to calculate the at least one of the systolic pressure, the diastolic pressure, and the blood pressure variation.”
The closest prior art of record, US 4223681 to Sherman, teaches an average deviance wave SCATR, however SCATR is the average deviance between SMAX and wave SSAVG [col 2, ln 49-63] (Fig 1A), which is not the difference between the maximum voltage value.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20100274143 A1 is mentioned because it discloses a relationship between pressure, voltage, and multiple constants. US 20200337569 A1, US 20200305740 A1, US 20200060558 A1, US 20200054221 A1, US 20190223736 A1, US 20190011288 A1, US 20180206734 A1, US 20170086686 A1, US 20150305632 A1, and US 20060195035 A1 are mentioned because they disclose piezoelectric pressure measuring arrangements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791